DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed January 25, 2022, was granted June 24, 2022.  Therefore, this application will be accorded special status.

Election/Restrictions
Applicants’ election without traverse of Group II (claims 15-19) in the reply filed on October 4, 2022 is acknowledged.  In addition, Applicants canceled non-elected claims 2-14 and 20-22 and added new claims 23-45, which correspond to elected Group II.  Therefore, claims 15-19 and 23-45 are pending in this application, and are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application Nos. 62/159,899; 62/183,074; 61/185,921; 62/203,052; 61/220,366; 62/222,388; 62/236,506; and 62/313,491, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The application fails to provide support for the claims under examination, since there is no disclosure therein of the promoter elements MOD2, which has an earliest disclosure date of June 29, 2015, and FLD1, which has an earliest disclosure in PCT Patent Application No. PCT US2016/031797, filed May 11, 2016.  In addition, there is no disclosure of the transcriptional activator Mit1 in the earlier filed provisional applications; the transcriptional activator Mit1 is first disclosed in the PCT patent application, filed May 11, 2016.  Therefore, claims 40-42 are deemed to have an effective filing date of June 29, 2015, the filing date of U.S. Provisional Patent Application No. 62/185,921.  Claims 33 and 43 are deemed to have an effective filing date of May 11, 2016, the filing date of PCT Patent Application No. PCT/US2016/031797.  The filing date of claims 15-19, 23032, 34-39, and 44-45 is deemed to be May 11, 2015, the filing date of the earliest provisional patent application.

Information Disclosure Statement
The Information Disclosure Statements filed February 14, 2022 and July 25, 2022 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the ASCII text file lists the size as 45,031 bytes.

Specification
The disclosure is objected to because of the following informalities: 
The Tables at pages 16, 18-21, 24-29, 31, 33, and 35-37 should be numbered consecutively.
The use of the terms PHUSION® at page 16, lines 19 and 21; page 24, line 6; page 26, line 14; and page 28, line 11; CUTSMART® at page 17, line 15; page 26, lines 18 and 21; page 27, line 1; page 28, line 15; and page 29, line 1 ; ZYMOCLEAN™ at page 17, line 17; page 24, line 12; page 25, line 1; page 29, line 5; page 31, line 16; page 32, line 24; and page 34, line 10; ZEOCIN™ at page 23, line 22 and page 31, line 4; MICROPULSER™ at page 25, line 6; page 27, line 10; and page 29, line 17; SYBR™ at page 31, line 14 and page 32, line 22; and GIBSON ASSEMBLY® at page 35, lines 5-6; which are trade names or marks used in commerce, has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites that the one or more stably integrated recombinant nucleic acids encode one or more heme biosynthesis polypeptides selected from ALA synthase, ALA dehydratase, porphobilinogen deaminase, uroporphyrinogen III synthase, uroporphyrinogen III decarboxylase, coproporphyrinogen oxidase, protoporphyrinogen III oxidase, and ferrochelatase.  Claim 31, which depends from claim 15, recites nucleic acids encoding the same heme biosynthesis polypeptides.  Therefore, claim 31 is deemed not to further limit claim 15.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19, 23-42, and 44-45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhou et al. (PCT Patent Application Publication No. WO 2014/008729, published January 16, 2014, and cited in the Information Disclosure Statement filed February 14, 2022), as evidenced by U.S. Patent Application Publication No. 2015/0299716, published October 25, 2015, filed January 9, 2015, which is a National Stage Application of the ‘729 publication, cited in the Information Disclosure Statement filed February 14, 2022, and also qualifies as a 35 U.S.C. 102(a)(2) reference, with the citation numbering refers to the U.S. ‘716 publication, in view of Varadan et al. (PCT Patent Application No. WO 2015/153666, published October 8, 2015, claiming priority to U.S. Provisional Patent Application Nos. 61/973,181 and 62/058,230, filed March 31, 2014 and October 1, 2014, respectively, and cited in the Information Disclosure Statement filed November 16, 2018) and Lin-Cereghino et al. (26(3) Molecular and Cellular Biology 883-897 (2006), and cited in the Information Disclosure Statement filed April13, 2018).  
Regarding claims 15, Zhou discloses a method for producing a heme-containing protein in Pichia pastoris comprising fermenting methylotrophic yeast that comprises an exogenous nucleic acid encoding the transcriptional activator Mit1 operably linked to a methanol-inducible promoter (abstract and paragraphs [0002], [0006]-[0014], and [0017]).  Zhou discloses that the nucleic acid can include a terminator (paragraph [0060}).  Zhou discloses that the yeast cell can include a recombinant nucleic acid molecule in a replication-competent plasmid (paragraph [0077]).  Zhou discloses that the plasmid can include heterologous selection sequences, which is interpreted as the yeast cell lacking heterologous sequences for selection (paragraph [0079]).  Zhou discloses that the methanol-inducible promoter may be the AOX1 promoter, a DHAS promoter, a MOX promoter, an AOD1 promoter, a PEX8 promoter from methylotrophic yeasts including Pichia pastoris, Hansenula, Candida, or Torulopsis (paragraphs [0002] and [0017]-[0018]).  Zhou discloses that an exogenous (i.e., heterologous) polypeptide can be expressed in the methylotrophic yeast (paragraph [0066]).  Zhou discloses transformation of host cells with a vector comprising the DNA sequences, which is interpreted as providing for extrachromosomal expression (paragraph [0080]-[0081]).
Zhou fails to disclose or suggest the transcriptional activators from Pichia pastoris.  Zhou fails to disclose or suggest that the recombinant nucleic acid molecules comprises nucleic acid sequences encoding a member of the globin family or encoding a polypeptide involved in heme biosynthesis or a second nucleic acid construct encoding a protein operably linked to a promoter element enzyme, and purifying the protein.  Zhou fails to explicitly disclose or suggest integration of the recombinant molecule into the genome of the yeast or extrachromosomal expression thereof.  Zhou fails to explicitly disclose or suggest the use of multiple methanol-inducible promoters.
Varadan discloses methylotrophic yeasts including Pichia pastoris that comprise the nucleic acid encoding a globin molecule and a molecule involved in heme biosynthesis, which may be ALA synthase, ADA dehydratase, porphobilinogen deaminase, uroporphyrinogen III synthase, uroporphyrinogen III decarboxylase, or uroporphyrinogen III synthase, coproporphyrinogen oxidase, protoporphyrinogen III oxidase, and ferrochelatase (pages 36-37, Table 1).  Varadan discloses that the promoter may be an AOX1 promoter (page 36, lines 10-14).  Varadan discloses that the globin can be leghemoglobin (a plant hemoglobin) or a variety of other known hemoglobins (page 6, lines 4-7 and page 15, lines 20-25).  Varadan discloses that the heme-containing protein can be isolated and purified (page 6, lines 4-7).  Varadan discloses that the fermentation broth can contain an iron compound, such as ferric chloride (Example 1).  Varadan discloses lysis of the yeast cells prior to purifying the heme-containing protein (e.g., leghemoglobin) (Example 1).
	Lin-Cereghino discloses that the transcriptional activator Mxr1 is a regulator if methanol utilization in Pichia pastoris (abstract).  Lin-Cereghino discloses plasmids comprising the Mxr1 transcriptional activator under the control of the AOX1 promoter or the PEX8 promoter (page 885, column 1, final full paragraph).  Lin-Cereghino discloses that the nucleic acids may be stably integrated into a locus in wild-type and mxr1 mutant strains (paragraph bridging pages 891-893).  Lin-Cereghino discloses the sequences of GenBank Accession Nos. ABD57365 and DQ395124 (page 888).  Lin-Cereghino discloses that Pichia pastoris is a major system for the production of recombinant proteins (page 896, column 2, final paragraph).  Lin-Cereghino discloses that ADR1 is an ortholog of MXR1 (abstract and page 887, column 1, first full paragraph).  Lin-Cereghino discloses that the yeast can utilize or produce ethanol as well as methanol, and can employ the terminator Adr1 (paragraph bridging pages 883 and 884 and pages 894-896).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention provide Zhou’s methylotrophic yeast comprising sequences encoding Varadan’s leghemoglobin and polypeptides involved in heme biosynthesis under the control of Lin-Cereghino’s mxr1 or adr1 transcriptional activator and the AOX1 promoter of each of Zhou, Varadan, and Lin-Cereghino in the Pichia pastoris, as disclosed as being a system for producing and isolating/purifying recombinant proteins because these systems are well-known in the recombinant protein production art.  As such, it would be well within the purview of one ordinarily skilled in the art to use the components, utilizing two nucleic acid constructs, one encoding the transcriptional activator and promoter and the other a promoter and a heterologous sequence encoding a protein, such as an enzyme or a heme-containing protein, as disclosed by Zhou and Lin-Cereghino in a yeast comprising leghemoglobin and polypeptides involved in heme biosynthesis, and combining these elements would be predictable and have a reasonable expectation of success, whether the components are in a replication-competent plasmid or stably integrated into the genome of the yeast cell.
	It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include two constructs encoding two different proteins because this provides a way to control the production of a heterologous protein at the same time as increasing the production thereof due to the promoter inducing higher expression levels when the transcriptional activator causes a significantly higher level of protein production, as taught by Zhou, Varadan, and Lin-Cereghino.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use multiple methanol-inducible promoters, including those disclosed by Zhou, Varadan, and Lin-Cereghino, to regulate the expression of different nucleic acid components of the Pichia pastoris yeast, where each component is separately regulated.

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PCT Patent Application Publication No. WO 2014/008729, published January 16, 2014, and cited in the Information Disclosure Statement filed April 13, 2018), as evidenced by U.S. Patent Application Publication No. 2015/0299716, published October 25, 2015, filed January 9, 2015, which is a National Stage Application of the ‘729 publication, and also qualifies as a 35 U.S.C. 102(a)(2) reference in view of Varadan et al. (PCT Patent Application No. WO 2015/153666, published October 8, 2015, claiming priority to U.S. Provisional Patent Application Nos. 61/973,181 and 62/058,230, filed March 31, 2014 and October 1, 2014, respectively, and cited in the Information Disclosure Statement filed November 16, 2018) and Lin-Cereghino et al. (26(3) Molecular and Cellular Biology 883-897 (2006), and cited in the Information Disclosure Statement filed April13, 2018) and further in view of Yurimoto et al. (53 Biotechnology and Applied Biochemistry 85-92 (2009)).  
	Zhou, as evidenced by Zhou, Varadan, and Lin-Cereghino disclose and suggest methods of producing a heme-containing protein in methylotrophic yeast comprising a nucleic acid construct comprising a transcriptional activator operably linked to a promoter element, as discussed above.
Zhou, as evidenced by Zhou, Varadan, and Lin-Cereghino fail to disclose or suggest that the transcription activator can be Trm1 or Trm2 or use of the FLD1 promoter.  
Yurimoto discloses that a variety of methylotrophic yeast can be used to produce enzymes involved in methanol metabolism, including phytase and transglutaminase (abstract and Table 1).  Yurimoto discloses that these yeast strains include Pichia Pastoris, Hansenula polymorpha, and Candida boidinii (abstract).  Yurimoto discloses the use of methanol-inducible promoters such as AOD1 and DAS (page 86, paragraph bridging columns 1 and 2).  Yurimoto discloses the use of transcription activators, including Trm1 and Trm2 (page 88, columns 1 and 2).  Yurimoto discloses that formaldehyde dehydrogenase, an aldehyde dehydrogenase involved in ethanol production, is the last enzyme in the methanol dissimilatory pathway, and is methanol-inducible, which is interpreted as the FLD1 promoter is a methanol-inducible promoter (page 86, columns 1 and 2 and paragraph bridging pages 87 and 88).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate sequences encoding Yurimoto’s enzymes, promoters, and transcriptional activators, including phytase, transglutaminase, and/or formaldehyde dehydrogenase, AOD1/DAS, and Trm1/Trm2 in the nucleic acid and methylotrophic yeast disclosed and suggested by Zhou, as evidenced by Zhou, Varadan, and Lin-Cereghino because these components are well known enzymes, promoters, and transcriptional activators.  As such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting well-known enzymes, promoters, and transcriptional activators for other well-known enzymes, promoters, and transcriptional activators because each of Yurimoto’s, Zhou’s, Varadan’s, and Lin-Cereghino’s components are known to be useful in methylotrophic yeasts for expressing and producing commercially useful proteins and enzymes.

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19 and 23-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,938,327.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘327 patent claims a methylotrophic Pichia yeast cell comprising a leghemoglobin encoding nucleic acid, a Pichia promoter element, and an Mxr1 transcriptional activator.  The instant application claims a method of producing a heme-containing protein by fermenting Pichia pastoris (a methylotrophic yeast) cell that lacks a recombinant nucleic acid encoding an antibiotic resistance gene, and comprising one or more stably integrated recombinant nucleic acids encoding one or more heme biosynthesis polypeptides and a stably integrated recombinant nucleic acid encoding a heme-containing protein, and a nucleic acid encoding transcriptional activator. 
The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would be able to use the ‘327 patent’s yeast in the instant application’s method of producing a heme-containing protein.  Therefore, the instant claims are not patentably distinct from the issued claims.   

Claims 15-19 and 23-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,273,492.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘492 patent claims a methylotrophic Pichia yeast cell comprising a heme biosynthesis encoding nucleic acid, a Pichia promoter element, and an Mxr1 transcriptional activator.  The instant application claims a method of producing a heme-containing protein by fermenting Pichia pastoris (a methylotrophic yeast) cell that lacks a recombinant nucleic acid encoding an antibiotic resistance gene, and comprising one or more stably integrated recombinant nucleic acids encoding one or more heme biosynthesis polypeptides and a stably integrated recombinant nucleic acid encoding a heme-containing protein, and a nucleic acid encoding transcriptional activator. 
The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would be able to use the ‘492 patent’s yeast in the instant application’s method of producing a heme-containing protein.  Therefore, the instant claims are not patentably distinct from the issued claims.   

Claims 15-19 and 23-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,689,656.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘656 patent claims a methylotrophic yeast cell comprising a transcriptional activator operably linked to a promoter element, as well as a method for expressing a heterologous polypeptide in a cell, where the polypeptide is a member of a globin family.  The instant application claims a method of producing a heme-containing protein by fermenting Pichia pastoris (a methylotrophic yeast) cell that lacks a recombinant nucleic acid encoding an antibiotic resistance gene, and comprising one or more stably integrated recombinant nucleic acids encoding one or more heme biosynthesis polypeptides and a stably integrated recombinant nucleic acid encoding a heme-containing protein, and a nucleic acid encoding transcriptional activator. 
The instant case is also analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would be able to use the ‘656 patent’s yeast in the instant application’s method of producing a heme-containing protein.  Therefore, the instant claims are not patentably distinct from the issued claims.   

Claims 15-19 and 23-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,319,544.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘544 patent claims a methylotrophic yeast cell comprising a transcriptional activator operably linked to a promoter element.  The instant application claims a method of producing a heme-containing protein by fermenting Pichia pastoris (a methylotrophic yeast) cell that lacks a recombinant nucleic acid encoding an antibiotic resistance gene, and comprising one or more stably integrated recombinant nucleic acids encoding one or more heme biosynthesis polypeptides and a stably integrated recombinant nucleic acid encoding a heme-containing protein, and a nucleic acid encoding transcriptional activator. 
The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would be able to use the ‘544 patent’s yeast in the instant application’s method of producing a heme-containing protein.  Therefore, the instant claims are not patentably distinct from the issued claims.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GRAS Notification for Soybean Leghemoglobin Protein Derived from Pichia pastoris, cited in the Information Disclosure Statement filed July 25, 2022, discloses production of leghemoglobin under the control of the AOX1 promoter in Pichia pastoris cells.  The Pichia pastoris cells lack an antibiotic resistance gene.  Although the GRAS notification does disclose such cells and methods of producing leghemoglobin, there is no disclosure of stably integrated nucleic acids encoding heme biosynthesis polypeptides, nor of a nucleic acid encoding a transcriptional activator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636


/NANCY J LEITH/Primary Examiner, Art Unit 1636